DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019, 1/29/2020, 2/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugo et al (US 2017/0069521; hereinafter Sugo).
Regarding claim 1, Fig 1 of Sugo discloses a method for manufacturing a laminate including a support (3; Fig 1; ¶ [0030], [0077]) and a substrate (1; Fig 1; ¶ [0030], [0077]) having a back surface to be processed and a non-processed surface (¶ [0030], [0077]), the support and the non-processed surface being bonded via a temporary adhesive material (2; Fig 1; ¶ [0030], [0077]), the method comprising the steps of:

(b) preheating the support (¶ [0081]) and the substrate (¶ [0080]) before the bonding is started (¶ [0080]); and
(c) bonding the support and the substrate via the temporary adhesive material (¶ [0081]), wherein
in the step (b) the substrate (1; Fig 1; ¶ [0030], [0077]) is heated (¶ [0081]) to a temperature of 60 ºC (¶ [0081]), while the support (3; Fig 1; ¶ [0030], [0077]) is heated (¶ [0080]) to a temperature of 80 ºC (¶ [0080]) but different from that of the substrate and
in the step (c) the bonding is started with the temperatures of the support and the substrate after the preheating being different (¶ [0081]).

Regarding claim 2, Fig 1 of Sugo discloses in the step (c), the bonding (¶ [0081]) is started with the temperature of the support and the substrate being different by 10 ºC (¶ [0080]-[0081]).

Regarding claim 3, Fig 1 of Sugo discloses the temporary adhesive material (2; Fig 1; ¶ [0030], [0077]) comprises at least two or more layers of:
a first temporary adhesive material layer (2 (A); Fig 1; ¶ [0077]) (A) located at the substrate side (1; Fig 1; ¶ [0030], [0077]); and 


Regarding claim 4, Fig 1 of Sugo discloses the temporary adhesive material (2; Fig 1; ¶ [0030], [0077]) comprises at least two or more layers of:
a first temporary adhesive material layer (2 (A); Fig 1; ¶ [0077]) (A) located at the substrate side (1; Fig 1; ¶ [0030], [0077]); and 
a second temporary adhesive material layer (2(B/C); Fig 1; ¶ [0077]) (B) located closer to the support side (3; Fig 1; ¶ [0030], [0077]) than the first temporary adhesive material layer (2 (A); Fig 1; ¶ [0077]) (A).

Regarding claim 5, Fig 1 of Sugo discloses the temporary adhesive material (2; Fig 1; ¶ [0030], [0077]) comprises the first temporary adhesive material layer (2 (A); Fig 1; ¶ [0077]) (A) and the second temporary adhesive material layer (2(B/C); Fig 1; ¶ [0077]) (B) which have a melt viscosity ratio α/β of 10 or less at 25 ºC and a lowest melt viscosity ratio of 100 or more at 100 ºC or more and 200 ºC or less (¶ [0046]).

Regarding claim 6, Fig 1 of Sugo discloses the temporary adhesive material (2; Fig 1; ¶ [0030], [0077]) comprises the first temporary adhesive material layer (2 (A); Fig 1; ¶ [0077]) (A) and the second temporary adhesive material layer (2(B/C); Fig 1; ¶ [0077]) (B) which have a melt viscosity ratio α/β of 10 or less at 25 ºC and a lowest melt viscosity ratio of 100 or more at 100 ºC or more and 200 ºC or less (¶ [0046]).


Regarding claim 8, Fig 1 of Sugo disclose in the step (a) the temporary adhesive material (2; Fig 1; ¶ [0030], [0077]) is laminated such that the first temporary adhesive material layer (2 (A); Fig 1; ¶ [0077]) (A) and the second temporary adhesive material layer (2(B/C); Fig 1; ¶ [0077]) (B) are formed adjacent to each other (Fig 1).

Regarding claim 9, Fig 1 of Sugo disclose in the step (a) the temporary adhesive material (2; Fig 1; ¶ [0030], [0077]) is laminated such that the first temporary adhesive material layer (2 (A); Fig 1; ¶ [0077]) (A) and the second temporary adhesive material layer (2(B/C); Fig 1; ¶ [0077]) (B) are formed adjacent to each other (Fig 1).

Regarding claim 10, Fig 1 of Sugo disclose in the step (a) the temporary adhesive material (2; Fig 1; ¶ [0030], [0077]) is laminated such that the first temporary adhesive material layer (2 (A); Fig 1; ¶ [0077]) (A) and the second temporary adhesive material layer (2(B/C); Fig 1; ¶ [0077]) (B) are formed adjacent to each other (Fig 1).

Regarding claim 11, Fig 1 of Sugo discloses the temporary adhesive material (2; Fig 1; ¶ [0030], [0077]) comprises the second temporary adhesive material layer (2(B/C); Fig 1; ¶ [0077]) (B) composed of a thermosetting resin (¶ [0037]) and


Regarding claim 12, Fig 1 of Sugo discloses the temporary adhesive material (2; Fig 1; ¶ [0030], [0077]) comprises the second temporary adhesive material layer (2(B/C); Fig 1; ¶ [0077]) (B) composed of a thermosetting resin (¶ [0037]) and
a cured film of the thermosetting resin exhibits an elastic modulus of 50 MPa or more and 1 GPa or less at 25 ºC measured by dynamic viscoelasticity measurement (¶ [0046]).

Regarding claim 113, Fig 1 of Sugo discloses the temporary adhesive material (2; Fig 1; ¶ [0030], [0077]) comprises the second temporary adhesive material layer (2(B/C); Fig 1; ¶ [0077]) (B) composed of a thermosetting resin (¶ [0037]) and
a cured film of the thermosetting resin exhibits an elastic modulus of 50 MPa or more and 1 GPa or less at 25 ºC measured by dynamic viscoelasticity measurement (¶ [0046]).

Regarding claim 14, Fig 1 of Sugo discloses the temporary adhesive material (2; Fig 1; ¶ [0030], [0077]) comprises the second temporary adhesive material layer (2(B/C); Fig 1; ¶ [0077]) (B) composed of a thermosetting resin (¶ [0037]) containing:

0.1 to 50 parts by mass of one or more crosslinkers selected from amino condesate (¶ [0019]) and general formula 1 (¶ [0019]) 
wherein R1 to R4 may be identical or different and each represent a monovalent hydrocarbon group having 1 to 8 carbon atoms; m is an integer of 1 to 100; B is a positive number and A is 0 or a positive number, provided that A+B =1, X represents a divalent organic group shown by the following general formula (2) (¶ [0019]) 
wherein Z represents a divalent organic group selected from any of  -CH2- (¶ [0019]);
N is 0 or 1; R5 and R6 each represent an alkyl group or an alkoxy group having 1 to 4 carbon atoms and may be same or different from each other and k is any of 0, 1 and 2 (¶ [0019]).

Regarding claim 15, Fig 1 of Sugo discloses the temporary adhesive material (2; Fig 1; ¶ [0030], [0077]) comprises the second temporary adhesive material layer (2(B/C); Fig 1; ¶ [0077]) (B) composed of a thermosetting resin (¶ [0037]) containing:
100 parts by mass of a siloxane bond-containing polymer having a repeating unit shown by following general formula (3) and weight-average molecular weight of 3000 to 500,000 (¶ [0021]); and

wherein R7 to R10 may be identical or different and each represent a monovalent hydrocarbon group having 1 to 8 carbon atoms; n is an integer of 1 to 100; D is a positive number and C is 0 or a positive number, provided that C+D =1, Y represents a divalent organic group shown by the following general formula (4) (¶ [0021]) 
wherein V represents a divalent organic group selected from any of  -CH2- (¶ [0021]);
p is 0 or 1; R11 and R12 each represent an alkyl group or an alkoxy group having 1 to 4 carbon atoms and may be same or different from each other and h is any of 0, 1 and 2 (¶ [0021]).

Regarding claim 16, Fig 1 of Sugo discloses the temporary adhesive material (2; Fig 1; ¶ [0030], [0077]) comprises the second temporary adhesive material layer (2(B/C); Fig 1; ¶ [0077]) (B) composed of a thermosetting resin (¶ [0037]) containing:
100 parts by mass of a siloxane bond-containing polymer having a repeating unit shown by following general formula (3) and weight-average molecular weight of 3000 to 500,000 (¶ [0021]); and
0.1 to 50 parts by mass of one or more crosslinkers selected from phenol compound having an average two or more phenol groups per molecule (¶ [0021]) and general formula 3 (¶ [0021]) 

wherein V represents a divalent organic group selected from any of  -CH2- (¶ [0021]);
p is 0 or 1; R11 and R12 each represent an alkyl group or an alkoxy group having 1 to 4 carbon atoms and may be same or different from each other and h is any of 0, 1 and 2 (¶ [0021]).

Regarding claim 17, Fig 1 of Sugo discloses (d) after a laminate is obtained by the method for manufacturing a laminate according to claim 1,
processing the back surface of the substrate (¶ [0084]); and
thereafter e removing the support and the temporary adhesive material from the laminate and then cleaning the substrate (¶ [0089]), wherein 
in the step (E) the surface of the cleaned substrate where the support has been removed has a contact angle of less than 30 º with water (¶ [0090]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yasuda et al (US 2017/0154802; Yasuda discloses the limitations of claim 1, where a wafer laminate has an adhesive layer (3) sandwiched between a transparent substrate (1) and a water (2), with a circuit-forming surface of the wafer facing the adhesive layer)
Kondo et al (US 2014/0106137; Kondo discloses the limitations of claim 1, where a wafer processing laminate, a wafer processing member, a temporary adhering material for processing wafer, and a method for manufacturing a thin wafer using the same. The wafer processing laminate includes a support, a temporary adhesive material layer formed thereon and a wafer laminated on the temporary adhesive material layer)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895